NOTICE OF ALLOWABILITY (REISSUE OF U.S. PATENT 10,141,973)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. STATUS OF CLAIMS	3
III. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	3
IV. PRIOR ART CITED HEREIN	12
V. ALLOWABLE SUBJECT MATTER	12
VI. CONCLUSION	15


I. ACKNOWLEDGEMENTS
 	This notice of allowability Office action addresses U.S. reissue application No. 17/104,845 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is November 25, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,141,973 (“Patent Under Reissue”) titled “ENDPOINT PROXIMITY PAIRING USING ACOUSTIC SPREAD SPECTRUM TOKEN EXCHANGE AND RANGING INFORMATION.” The Patent Under Reissue was filed on June 23, 2017 (“Non-Provisional Filing Date”), and assigned by the Office non-provisional U.S. patent application control number 15/631,679 (“Non-Provisional Application”) and issued on November 27, 2018, with claims 1-20 (“Originally Patented Claims”). 
 	On May 5, 2022, a non-final Office action was issued (“May 2022 Non-Final Rejection”).
 	On May 23, 2022, a telephonic interview was conducted (“May 2022 Interview”).
 	On May 26, 2022, Applicant submitted a response to the May 2022 Non-Final Rejection (“May 2022 Response”).
 	This notice of allowability is issued in response to the May 2022 Response.


II. STATUS OF CLAIMS
 	Claims 1-26 are currently pending (“Pending Claims”).
 	Claims 1-26 are currently examined (“Examined Claims”).
 Regarding the Examined Claims and as a result of this Office action:
 	Claims 1-26 are allowed.	


III. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Functional Phrase #1 (claim 11) – a processor coupled with the network interface and configured to:
 	receive from a second endpoint device an indication of a receive time at which the second endpoint device received the acoustic spread spectrum signal transmitted by the first endpoint device and a second token as recovered from the received acoustic spread spectrum signal by the second endpoint device;
 	compute ranging information based on the transmit time and the receive time; and
 	responsive to the token matching the second token, and a comparison of the ranging information to a threshold value, pair the first endpoint device with the second endpoint device.

 	Functional Phrase #2 (claim 8) – a management entity, configured to communicate with the first endpoint device and the second endpoint device over a network.

	Functional Phrase #3 (claim 13) – the second endpoint device is
configured to:
 	receive the acoustic spread spectrum signal transmitted by the first endpoint device;
 	correlate the received acoustic spread spectrum signal with a replica of the pilot sequence
to produce a correlation peak indicative of a presence of the pilot sequence;
 	decode the data sequence based on timing of the correlation peak to recover the second
token from the data sequence; and
 	determine the receive time based on the timing of the correlation peak.

	Functional Phrase #4 (claim 9) – the management entity: sending to the first endpoint device a request for the transmit time; receiving from the first endpoint device a message indicating the transmit time, wherein the computing the ranging information and the pairing are
each performed at the management entity.

	Functional Phrase #5 (claim 12) – the processor is configured to pair by permitting the second endpoint device access to an information carrying channel between the first endpoint device and the second endpoint device.

	Functional Phrase #6 (claim 15) – the processor is further configured to: initially send a message carrying the token to the first endpoint device over the network to cause the first endpoint device to perform the operations to transmit and record.
 	
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 	Functional Phrase #1 (claim 11) – a processor coupled with the network interface and configured to:
 	receive from a second endpoint device an indication of a receive time at which the second endpoint device received the acoustic spread spectrum signal transmitted by the first endpoint device and a second token as recovered from the received acoustic spread spectrum signal by the second endpoint device;
 	compute ranging information based on the transmit time and the receive time; and
 	responsive to the token matching the second token, and a comparison of the ranging information to a threshold value, pair the first endpoint device with the second endpoint device.
 	– corresponds to processor 1610 of the access management server illustrated in FIG. 16. The processor is disclosed as a general-purpose processor not having any particularized physical structure for executing the claimed functions, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. The algorithm for executing the receive, compute, and pair functions is disclosed at steps 1306, 1308, and 1310 of FIG. 13 of the Patent Under Reissue.

 	Functional Phrase #2 (claim 8) – a management entity, configured to communicate with the first endpoint device and the second endpoint device over a network.
 	– corresponds to access management server 16, illustrated in FIG. 1A. Since servers are known as being capable of communicating with devices over a network, a server is sufficient corresponding structure for the claimed functionality and does not require special programming in the form of an algorithm.

	Functional Phrase #3 (claim 13) – the second endpoint device is
configured to:
 	receive the acoustic spread spectrum signal transmitted by the first endpoint device;
 	correlate the received acoustic spread spectrum signal with a replica of the pilot sequence
to produce a correlation peak indicative of a presence of the pilot sequence;
 	decode the data sequence based on timing of the correlation peak to recover the second
token from the data sequence; and
 	determine the receive time based on the timing of the correlation peak.
 	– corresponds to endpoint device 1500 illustrated in FIG. 15. The endpoint device, by all accounts, is illustrated as being a generic computing device having conventional components, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. The algorithm for executing the receive, correlate, decode, and determine functions is disclosed at FIG. 9 of the Patent Under Reissue.

	Functional Phrase #4 (claim 9) – the management entity: sending to the first endpoint device a request for the transmit time; receiving from the first endpoint device a message indicating the transmit time, wherein the computing the ranging information and the pairing are
each performed at the management entity.
	– corresponds to access management server 16, illustrated in FIG. 1A. The access management server, by all accounts, is illustrated as being a generic computing device having conventional components, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. The algorithm for executing the sending, receiving, computing, and pairing functions is disclosed at steps 1014, 1016, and 1018 of FIG. 10 of the Patent Under Reissue. 
 	Specifically, the sending step is described at column 15:26-30 and involves the server communicating a request over a network to the first endpoint device for the transmission times of respective tokens sent from the first endpoint device. 
 	The receiving step is described at column 15:31-33 and involves the server receiving from the first endpoint device the recorded transmit times for each token that was transmitted by the first endpoint device. 
 	The computing function is described at column 15:34-52 and involves determining or selecting one of the transmit times that is closest in time to a given receive time and computing the time difference between the determined/selected transmit time and the given receive time; the time difference is then multiplied by the velocity of sound in air to produce a separation distance.
 	The pairing function is described at column 15:53 – 16:3 and involves the server pairing the first and second endpoint devices when (1) the token received from the second endpoint device matches the token the server initially sent to the first endpoint device, and (2) the computed separation distance is less than a predetermined threshold distance, such as 20 feet. 

	Functional Phrase #5 (claim 12) – the processor is configured to pair by permitting the second endpoint device access to an information carrying channel between the first endpoint device and the second endpoint device.
	– corresponds to processor 1610 of the access management server illustrated in FIG. 16. The processor is disclosed as a general-purpose processor not having any particularized physical structure for executing the claimed functions, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. The algorithm for executing the permitting step is disclosed at column 16:4-19 of the Patent Under Reissue and involves the processor (i.e., the access management server) instructing the first endpoint device to grant the second endpoint device the ability to securely communicate with the first endpoint device, such as by sending an identifier of the secure channel to the first and second endpoint devices, wherein the identifier identifies a particular pilot sequence used for encoding and decoding the secure channel. 

	Functional Phrase #6 (claim 15) – the processor is further configured to: initially send a message carrying the token to the first endpoint device over the network to cause the first endpoint device to perform the operations to transmit and record.
	– corresponds to processor 1610 of the access management server illustrated in FIG. 16. The processor is disclosed as a general-purpose processor not having any particularized physical structure for executing the claimed functions, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. Since sending a message containing data (such as a token) over a network to a recipient device is considered to be a basic computing function capable of being performed by a generic computing device, the claimed processor is considered to be sufficient structure for executing the claimed function, and therefore, 35 U.S.C. § 112(f) is not invoked for Functional Phrase #6. 

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


IV. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	 	U.S. Patent 9,973,928 (“Bengtsson”); and
 	 	U.S. Patent 9,130,914 (“Miura”).
 	

V. ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant has amended claim 1 to denote that the receiving step is executed “over a network” from a second endpoint device. That is, the indication of a receive time and the recovered second token are received over a network from the second endpoint device. This added limitation is sufficient to overcome the previous §102 rejection based on Bengtsson. 
As indicated on pp. 11-13 of the May 2022 Non-Final Rejection, Bengtsson teaches that a timestamp associated with a receive time of the ultrasonic signal and a recovered second token are determined and stored by the second device at steps 330 and 340, respectively, of FIG. 3. In this respect, the second device effectively “receives” the timestamp and token (from itself) after determining them. However, the timestamp and recovered token are not received “over a network from a second endpoint device” as claimed. The second device does not appear to transmit the timestamp and recovered token to any other device, so these data items are not received over a network from the second device, as claimed. 
For this reason, claim 1 is allowed.

Claim 16 recites, “receiving from the second endpoint device over the network the second token and the computed ranging information.” This limitation is substantially similar to the limitation discussed above for claim 1, and it renders claim 16 patentable over Bengtsson for the same reason.

 	Claim 11 recites a system comprising a first endpoint device and a management entity that is configured to facilitate the pairing operations between the first endpoint device and a second endpoint device. Bengtsson discloses a system that executes a re-pairing operation between first and second devices. Bengtsson also discloses a server (208, FIG. 2), however, the disclosed server does not appear to function as a “management entity,” as claimed.
	Miura (U.S. 9,130,914) teaches a system and method for pairing electronic devices that involves using a pairing server to facilitate the pairing of a receiving terminal and a transmitting terminal. See, e.g., FIGS. 3A and 7. Notably, the pairing server provides a pairing value in response to a request from a receiving terminal (S712). The pairing value, which is akin to a token, is then provided to the transmitting terminal (S713) so that the receiving and transmitting terminals can be paired. 
 	Accordingly, Miura establishes that it was known to send a message carrying a token from a management entity (e.g., a pairing server), configured to communicate with the first endpoint device and the second endpoint device over a network, to the first endpoint device. This process could be carried out for an initial pairing between two devices, and then the method of Bengtsson could be used for a subsequent re-pairing of the devices.
 	Bengtsson, however, does not disclose the utilization of a management entity, and even if a management entity as disclosed by Miura were incorporated into Bengtsson’s system, the management entity putatively would not be involved in the re-pairing operations taught by Bengtsson. Rather, the management entity would only be involved in an initial pairing operation between two devices, and any subsequent re-pairing would be executed directly between the devices (without the participation of a management entity or the like), as taught by Bengtsson. Accordingly, neither Bengtsson nor Miura teaches the claimed functionality of the management entity.
	For this reason, claim 11 is allowable over Bengtsson and Miura.
 
 	Claims 2-10, 12-15, and 17-26 are directly or indirectly dependent from independent claims 1, 11, or 16, and are allowed for the same respective reasons. 
VI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992